DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner acknowledges the response filed 10/24/2022.  Claims 1-4, 6-12, and 14 remain pending in the application.
Claim Objections
Claims 6 and 7 are objected to because of the incorrect dependency from newly cancelled claim 5.    Examiner assumes that these claims should depend from claim 1, since the previous subject matter of claim 5 was brought into amended claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 2:  Claim 1 was amended to recite that the reinforcing member is a “metal reinforcing member”.  This claim recites that the reinforcing member is produced from steel, aluminum or an engineering plastic.  It is unclear how the alternative selection of an engineering plastic can be possible when the reinforcing member is metal.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mao-Cheia (US 2015/0043965) in view of Bertato (US 9453357).
Re Clm 1:  Mao-Cheia discloses a frameless glass fencing spigot (Abstract) for a frameless glass fencing installation, wherein the frameless glass fencing spigot is (i) produced from an engineering plastic including a base material and reinforcing fibre filler (Nylon with fibre filler, see paragraph 0022), but fails to disclose an embedded substantially rigid metal reinforcing member over-molded with the engineering plastic.
Bertato teaches a frameless glass fencing spigot (52) produced from an engineering plastic with an embedded substantially rigid metal reinforcing member (54) over-molded with the plastic for the intrinsic purpose of reinforcing the plastic to strengthen the member.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the plastic spigot with an embedded substantially rigid metal reinforcing member over-molded with the engineering plastic, as taught by Bertato, for the purpose of strengthening the plastic spigot member.
Re Clms 2 and 3:  Mao-Cheia as modified (Bertato) is silent on the type of metal fiber filler used within the engineering plastic.  Examiner notes that mild steel, stainless steel, and allow steel are all extremely well-known metals for their strength characteristics.  Furthermore, Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass fencing component disclosed by Bertato wherein the reinforcing member is produced from mild steel, stainless steel, or alloy steel, as Bertato does not disclose any structural or functional significance as to the specific metallic material for the reinforcing member, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used mild steel, stainless steel, or alloy steel as the metallic reinforcing member in Bertato for the purpose of providing added strength to the plastic material.
Re Clm 4:  Mao-Cheia as modified above discloses wherein the engineering plastic is covered with a coating (shells 36, 38).
Re Clm 6: Mao-Cheia as modified above discloses wherein the reinforcing filler includes glass fibre (para 0022).
Re Clm 7:  Mao-Cheia as modified above discloses wherein the reinforcing filler includes a fiber, but fails to explicitly disclose that it is carbon fiber.  Examiner takes OFFICIAL NOTICE that carbon fiber is extremely well-known in the art to provide added reinforcement inside plastic base members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided carbon fiber as the reinforcing filler fiber for the purpose of providing additional reinforcement strength to the member.
Furthermore, Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass fencing component reinforcing filler to be made of carbon fiber, as Mao-Cheia does not disclose any structural or functional significance as to the specific fiber material for the reinforcing member, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Re Clm 8:  Mao-Cheia as modified above fails to disclose wherein the engineering plastic is a polyacrylamide.   Examiner takes OFFICIAL NOTICE that polyarylamide (such as IXEF), is well-known in the molding art to provide a low thermal expansion coefficient and low water absorption.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided polyarylamide as the engineering plastic for the purpose of providing a low thermal expansion coefficient and low water absorption.
Furthermore, Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass fencing component plastic to be made of a polyarylamide, as Mao-Cheia does not disclose any structural or functional significance as to the specific plastic material for the reinforcing member, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Re Clm 9:  Mao-Cheia as modified above in claim 8 suggests wherein the polyarylamide includes glass fibre reinforcement wherein the concentration of the glass fibre reinforcement is between 50% to 60% by volume.  Examiner notes that IXEF compounds typically contain 50-60% glass fiber reinforcement, giving them remarkable strength and rigidity.
Re Clm 12:  Mao-Cheia as modified above discloses wherein the base material includes a polyamide, polyphenylene sulphide (PPS), or styrene.  Examiner notes that Nylon (as disclosed) is a polyamide.
Re Clm 14:  Mao-Cheia as modified above discloses wherein the frameless glass fencing component is a frameless glass fencing spigot including (i) a post portion defining a slot operatively adapted to hold a portion of a glass panel of the frameless glass fencing installation (see figs 2 and 3), and (ii) a flange portion or a threaded portion operatively adapted to secure the post portion in an upright orientation (opposite end from slot).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mao-Cheia (US 2015/0043965) in view of Bertato (US 9453357) as applied to claims 1-4, 6-9, 12, and 14, and further in view of Bol (US 2011/0164408).
Re Clm 10:  Mao-Cheia fails to disclose wherein the engineering plastic is an epoxy vinyl ester resin.  Bol teaches the use of an epoxy vinyl ester resin as an engineering plastic for the purpose of utilizing the beneficial intrinsic characteristics of the material, such as providing the toughness of epoxy with the easier processability and lower temperature cure of polyesters.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the engineering plastic of Mao-Cheia to be epoxy vinyl ester resin, as taught by Bol, for the purpose of providing the toughness of epoxy with the easier processability and lower temperature cure of polyesters.
Re Clm 11:  Mao-Cheia as modified above discloses wherein the epoxy vinyl ester resin includes glass fibre reinforcement (as taught by Bol, paragraph 0048), but fails to explicitly disclose wherein the concentration of the glass fibre reinforcement is between 50% to 70% by volume.  Examiner takes OFFICIAL NOTICE that optimizing the amount of glass fibres in a reinforced polymer is known in the art.  Examiner notes that one having ordinary skill in the art would have arrived at the claimed concentration of glass fibre reinforcement during routine experimentation.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass fencing component reinforcing filler to be made of a concentration of 50-70% glass fiber by volume, as Bol does not teach any structural or functional significance as to the specific fiber concentration for the glass fibers, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678